Citation Nr: 0009112
Decision Date: 04/05/00	Archive Date: 09/08/00

DOCKET NO. 94-21 614              DATE  APR 05, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to October
1952. He died on February 13, 1993, and is survived by the
appellant, his widow.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a June 1993 decision of the RO, which denied the
appellant's claim of service connection for the cause of the
veteran's death. Previously, the Board remanded the case to the RO,
first in July 1996 and then in December 1997.

FINDINGS OF FACT

1. The veteran died on February 13, 1993; his certificate of death
identifies the immediate cause of death as acute leukemia.

2. At the time of the veteran's death, service connection was in
effect for: injury to muscle group XIX (fragment wounds), evaluated
as 30 percent disabling; and scars of the thighs and a scar of the
left upper abdomen, evaluated as noncompensably disabling.

3. No competent evidence of record attributes the onset of the
veteran's fatal disease process to his military service, or to the
one-year period following such service, or to any of the veteran's
service-connected disabilities.

4. No competent evidence has been presented to show that the
veteran's service- connected disabilities, or treatment therefor,
played any role in the veteran's death..

- 2 - 

The claim of entitlement to service connection for the cause of the
veteran's death is not well grounded. 38 U.S.C.A. 1101, 1110, 1112,
1113, 1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 3.303, 3.307,
3.309, 3.310, 3.312 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and her daughter advance several theories of
entitlement to service connection for the cause of the veteran's
death. First, it has been asserted that the veteran's service-
connected injury to muscle group XIX contributed to the cause of
the veteran's death. The appellant's theory is that the course of
treatment of the veteran's fatal leukemia was affected by the
reluctance of his treating physicians to subject him to magnetic
resonance imaging (MRI) testing on account of multiple retained
foreign bodies in the abdomen. See VA Form 9, received in May 1994.
Second, the appellant asserts that the veteran's multiple retained
foreign bodies of the abdomen and thighs could have produced a
condition which made him susceptible to "cancer" or leukemia.
Third, the appellant argues that the veteran had post-traumatic
stress disorder (PTSD) as a result of combat during the Korean
Conflict, and that the course of treatment of his fatal leukemia
was adversely affected by the inability of his treating physicians
to prescribe necessary medications on account of the PTSD-related
hallucinations.

A person who submits a claim for VA benefits has the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded. Only if the
claimant meets this burden does VA have the duty to assist her in
developing the facts pertinent to her claim. 38 U.S.C.A. 5107(a)
(West 1991); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir.
1997); Morton v. West, 12 Vet. App. 477, 485-86 (1999). If the
claimant does not meet this initial

- 3 - 

burden, the appeal must fail because, in the absence of evidence
sufficient to make the claim well grounded, the Board does not have
jurisdiction to adjudicate the claim. Boeck v. Brown, 6 Vet. App.
14, 17 (1993).

A well-grounded claim is a plausible claim, one which is
meritorious on its own or capable of substantiation. Such a claim
need not be conclusive, but only possible, to satisfy the initial
burden of 38 U.S.C.A. 5107(a). To be well grounded, however, a
claim must be accompanied by evidence that suggests more than a
purely speculative basis for granting entitlement to the requested
benefits. Dixon v. Derwinski, 3 Vet. App. 261, 262-63 (1992).
Evidentiary assertions accompanying a claim for VA benefits must be
accepted as true for purposes of determining whether the claim is
well grounded, unless the evidentiary assertions are inherently
incredible or the fact asserted is beyond the competence of the
person making the assertion. Espiritu v. Derwinski, 2 Vet. App.
492, 494-95 (1992). Where the determinative issue involves medical
causation or a medical diagnosis, competent medical evidence to the
effect that the claim is plausible or possible is required. Murphy
v. Derwinski, 1 Vet. App. 78, 81 (1990). A claimant cannot meet
this burden merely by presenting lay testimony, because lay persons
are not competent to offer medical opinions. Espiritu, 2 Vet. App.
at 495.

In the context of a claim of service connection for the cause of a
veteran's death, competent evidence must be presented which in some
fashion links the fatal disease process to a period of military
service or to an already service-connected disability. 38 U.S.C.A.
1110, 1131 (West 1991); 38 C.F.R. 3.303, 3.310, 3.312 (1999). The
claim may properly be considered well grounded only if competent
evidence is submitted which provides a plausible basis for
concluding that a service-connected disability was either the
principal or a contributory cause of death. 38 C.F.R. 3.312 (1999)
(emphasis added).

4 -

A service-connected disability is considered the "principal" cause
of death when that disability, "singly or jointly with some other
condition, was the immediate or underlying cause of death or was
etiologically related thereto." Id. A "contributory" cause of death
must be causally connected to the death and must have "contributed
substantially or materially" to death, "combined to cause death,"
or "aided or lent assistance to the production of death." Id. It is
not sufficient to show that it casually shared in producing death,
but rather it must be shown that there was a causal connection. 38
C.F.R. 3.312(c)(1) (emphasis added).

Generally, minor service-connected disabilities, particularly those
of a static nature or not materially affecting a vital organ, would
not be held to have contributed to death primarily due to unrelated
disability. In the same category there would be included service-
connected disease or injuries of any evaluation (even though
evaluated as 100 percent disabling) but of a quiescent or static
nature involving muscular or skeletal functions and not materially
affecting other vital body functions. 38 C.F.R. 3.312(c)(2).

After review of the evidence of record in this case, the Board
finds that the claim of entitlement to service connection for the
cause of the veteran's death is not well grounded. No competent
medical evidence has been presented to show that the veteran's
service-connected disabilities caused, or substantially or
materially contributed to, the veteran's death. Additionally, no
competent medical evidence has been presented which medically
attributes the identified cause of death, namely leukemia, to the
veteran's prior military service, or to within one year of such
service, or to already service-connected disability. See 38 C.F.R.
3.303, 3.307, 3.309, 3.310(a) (1999).

In addressing whether there was any medical relationship between
the veteran's death due to leukemia and service-connected fragment
wounds, it must be noted that no medical evidence is of record
making any such association. Service medical

5 -

records indeed show that the veteran, while engaged in combat in
either North or Central Korea in 1952, sustained penetrating
fragment wounds of the abdomen, right thigh, and flank. His
injuries included no major artery or nerve involvement, and were
considered to be healed on June 2, 1952. The early post-service
medical evidence shows multiple retained foreign bodies in the
stomach and lumbosacral spine areas, which were considered to be
only mildly symptomatic and not socially, vocationally, or
industrially incapacitating. See VA examination report and x-ray
studies dated in January 1953 and March 1958.

At the time of the veteran's death, service connection was in
effect for wounds affecting muscle group XIX (abdomen), evaluated
as 30 percent disabling; and scars of both thighs and a scar of the
left upper abdomen, evaluated. as noncompensably disabling. These
evaluations had been in affect from the early 1950's. No treatment
for any service-connected disability is shown after September 1959.
Accordingly, given the available record, it does not appear that
service- connected disability affected a vital organ, but instead
primarily involved muscle or other skeletal functions. The veteran
was diagnosed with acute myelogenous leukemia in October 1992, for
which he underwent several unsuccessful chemotherapy treatments. No
practitioner with expertise in the treatment of leukemia or with
respect to the disabilities for which the veteran was service-
connected has attributed the leukemia to the service-connected
disabilities.

As to the theory that the veteran had PTSD, and that his PTSD-
related hallucinations hampered the course of his treatment for
leukemia, no supporting medical evidence exists. Contrary to the
assertions of the appellant's daughter, the veteran is not shown to
have ever been diagnosed with PTSD. Further, any assertion that the
veteran had PTSD which was service-connected is without factual
basis. The veteran was neither diagnosed nor service connected for
PTSD, any other psychiatric disorder, or any specific psychotic
disorder manifested by hallucinations. It is also noted that, while
the appellant's daughter asserts that the

- 6 - 

veteran died of respiratory failure, not leukemia, the certificate
of death clearly indicates that the sole immediate cause of death
was "leukemia." See also, terminal treatment records of February
1993.

As to the claim that the veteran's many retained foreign bodies may
have made him susceptible to cancer later on in life, no medical
opinion to this effect has been presented. Even the argument made
in a December 1994 presentation by the veteran's representative is
couched in terms which are vague and speculative. In other words,
the representative has argued that this "could have" happened. Such
argument, even when made by a medical professional does not
suffice. See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999)
(medical opinion held too speculative to make a cause of death
claim well grounded where physician used the word "could," without
supporting clinical data or other rationale).

Although the appellant's daughter has had some nursing training,
the record does not show that the appellant, her representative, or
the appellant's daughter has the specialized knowledge or training
necessary to offer competent opinions on matters relating to
medical etiology, pathology, or treatment in this veteran.'s case.
See Pellerin v. Brown, No. 94-687, slip op. at 2 (U.S. Vet. App.
June 13, 1997) (dicta); Black v. Brown, 10 Vet. App. 279, 284
(1997). What is required to make the claim well grounded is
competent evidence of a relationship, or nexus, between service or
service-connected disease or disability and the cause of the
veteran's death due to leukemia. Here, the only information
suggesting such a relationship consists of various letters from the
appellant--a medical secretary or "visiting nurse", her daughter--a
college student training to become a medical nurse, and the
appellant's representative. See March 1991 Request for Approval of
School Attendance (VA Form 21-674) (indicating that the appellant's
daughter was to attend college as a nursing student); October 1992
private hospital admission form (indicating that the appellant is
a "visiting nurse"); the daughter's statements dated in May and
July 1993, and January 1996 (indicating that her collegiate nursing
studies included a

- 7 -

course in nuclear medicine); and representative's statement of
December 1994. However, no evidence is of record that either the
appellant or her daughter is a registered or practical nurse, or
that either one of them earned or completed a medical degree,
including any degree in nursing. Significantly, the appellant
failed to reply to the RO's February 1998 written request that she
clarify the medical qualifications of both her and her daughter.
Additionally, there is no indication that either the appellant or
her daughter was involved in the veteran's treatment, or that
either had specialized training in the disease processes that
affected the veteran. See Black, supra (nurse's opinion as to nexus
held insufficient to make a service connection claim well grounded
where there was no indication that the nurse had participated in
the veteran's treatment or had specialized knowledge relating to
the disability at issue). In short, no competent medical evidence
has been submitted to show that the veteran died as a result of a
disease or injury incurred in or aggravated by service, or as a
result of a disease process that was materially affected by already
service-connected disability. Additionally, the appellant is not
aided by the provisions of 38 C.F.R. 3.307 because no medical
evidence has been presented to show that leukemia was shown within
a year of the veteran's separation from service. 3.307, 3.309.
Consequently, the claim is not well grounded.

ORDER

Service connection for the cause of the veteran's death is denied.

MARK F. HALSEY 
Member, Board of Veterans' Appeals

- 8 -




